Per Curiam. This action was originally commenced before a Justice of the Peace by appellee, to recover damages sustained by her in consequence of intoxication of her husband, John Creed, caused by liquor sold to him by appellant. As the bill of exceptions does not state that it contains all the evidence given on the trial below, we must presume that the evidence was sufficient to sustain the finding of the jury. Cogshall v. Beesley, 76 Ill. 445; Henry v. Holloway, 78 Ill. 356. In this action the husband was a competent witness in behalf of his wife: Davenport & Co. v. Ryan, 81 Ill. 218. We find no error. .Judgment affirmed.